 Case 1:18-cv-01469-JLK Document 54 Filed 12/19/18 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No. 1:18-cv-01469-JLK

RONNIE KEYES,

       Plaintiff,

v.

UNITED STATES OF AMERICA,

      Defendant.
________________________________________________________________________________

           STIPULATED LIMITED DISCOVERY SCHEDULE AND ORDER
________________________________________________________________________________

       The parties’ Joint Proposed Discovery Schedule, filed in response to the Court’s Order dated

December 6, 2018 [Doc. 52], is issued as follows:

                         1.     APPROPRIATE SCOPE OF DISCOVERY

       The parties anticipate needing the following discovery on the discretionary function issue:

         A.         Written Requests

       The parties will continue to exchange documents pursuant to their disclosure obligations

under F.R.C.P. 26(a)(1). To the extent documents have not already been provided, Plaintiff may

serve five requests for production of documents to Defendant. Defendant may serve five requests

for production of documents to Plaintiff.

       The parties do not anticipate a need for Interrogatories or Requests for Admissions on the

limited question at issue.




                                                 1
 Case 1:18-cv-01469-JLK Document 54 Filed 12/19/18 USDC Colorado Page 2 of 3




         B.     Depositions

       In addition to Plaintiff’s deposition, the depositions of Deputies Thomas and Fleck will be

scheduled.

       No other depositions may be needed to address the discretionary function exception, but the

United States will not oppose additional depositions if warranted as a result of the anticipated

discovery. The Parties do not propose any modifications to the limitations on the presumptive

length of depositions provided in Fed. R. Civ. P. 30(d)(2); however, the parties propose limiting the

length of the depositions to three hours on the discretionary function exception and reserving four

hours to re-depose the deponent on the merits of the case if necessary at another time.

         C.     Timeline for Completion of Discovery

       In order to adequately prepare for depositions, the parties will serve discovery requests no

later than January 31, 2019. Discovery responses will be due by March 15, 2019.

       The trial of Keyes v. The GEO Group, Adams County District Court Case No.

2017CV30166 is scheduled for the week of February 25, 2019. The parties will conduct depositions

after the completion of that trial. Depositions will be completed no later than March 29, 2019.

                              2.     SUPPLEMENTAL BRIEFING

       The parties anticipate the need for limited supplemental briefing on the discretionary

function issue to present and discuss evidence from discovery. The parties’ briefs will be filed

simultaneously on or before April 19, 2019.

                                     3.       OTHER ISSUES

       Defendant notes that under Fed. R. Civ. P. 12(a)(4), it is possible that the United States is

required to file its answer to the complaint within 14 days of the prior ruling on the independent

contractor exception. The deadline for the United States to file its Answer will be 10 days after this


                                                  2
 Case 1:18-cv-01469-JLK Document 54 Filed 12/19/18 USDC Colorado Page 3 of 3




Court’s ruling on the discretionary function exception.



       DATED this 19th day of December, 2018.




                                                          ______________________________
                                                          JOHN L. KANE
                                                          SENIOR U.S. DISTRICT JUDGE




                                                  3
